             Case 3:20-cr-00852-JAH Document 47 Filed 07/26/21 PageID.164 Page 1 of 6
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                        UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA
               UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                   V.                                 (For Offenses Committed On or After November 1, 1987)
                JONATHAN DEVON PRICE (1)
                                                                         Case Number: 3:20-CR-00852-JAH

                                                                      Sammer A. Zakhour
                                                                      Defendant’s Attorney
USM Number                         46201-298
    _
☐
THE DEFENDANT:
☒ pleaded guilty to count(s)             1 of the Information

☐ was found guilty on count(s)
     after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense                                                                                   Count
18:1591(a), (b); 18:1594(d) - Sex Trafficking of a Child                                                                  1




     The defendant is sentenced as provided in pages 2 through                  6            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
☐ The defendant has been found not guilty on count(s)
☐ Count(s)                                                      is          dismissed on the motion of the United States.

☒ Assessment : $100.00 imposed
        _

☒ JVTA Assessment*: $ 5,000 waived
  The Court finds the defendant indigent
        *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
☒ No fine                      ☐ Forfeiture pursuant to order filed                                              , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

                                                                      July 26, 2021
                                                                      Date of Imposition of Sentence



                                                                      HON. JOHN A. HOUSTON
                                                                      UNITED STATES DISTRICT JUDGE
               Case 3:20-cr-00852-JAH Document 47 Filed 07/26/21 PageID.165 Page 2 of 6
•
    AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

    DEFENDANT:                 JONA THAN DEVON PRICE ( 1)                                               Judgment - Page 2 of 6
    CASE NUMBER:               3 :20-CR-00852-JAH




                                                      IMPRISONMENT
     The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
     142 months




     •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
     •     The court makes the following recommendations to the Bureau of Prisons:




     •     The defendant is remanded to the custody of the United States Marshal.

     •     The defendant must surrender to the United States Marshal for this district:

           •     ~                              A.M.              on

           •     as notified by the United States Marshal.

           The defendant must surrender for service of sentence at the institution designated by the Bureau of
     •     Prisons:
           •     on or before
           •     as notified by the United States Marshal.
           •     as notified by the Probation or Pretrial Services Office.

                                                           RETURN
    I have executed this judgment as follows:

           Defendant delivered on                                            to

    at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                     UNITED STATES MARSHAL



                                        By                     DEPUTY UNITED STA TES MARSHAL



                                                                                                      3 :20-CR-00852-JAH
                     Case 3:20-cr-00852-JAH Document 47 Filed 07/26/21 PageID.166 Page 3 of 6
•        AO 245B (CASD Rev. 1/ 19) Judgment in a Criminal Case

         DEFENDANT:                JONATHAN DEVON PRICE (1)                                                     Judgment - Page 3 of 6
         CASE NUMBER:              3 :20-CR-00852-JAH

                                                      SUPERVISED RELEASE
    Upon release from imprisonment, the defendant will be on supervised release for a term of:
    7 years

                                                   MANDATORY CONDITIONS
    1. The defendant must not commit another federal, state or local crime.
    2. The defendant must not unlawfully possess a controlled substance.
    3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
       controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
       two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
       than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
              •The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
               risk of future substance abuse. (check if applicable)
    4.   • The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
         a sentence of restitution. (check if applicable)
    5.    ~ The   defendant must cooperate in the collection of DNA as directed by the probation officer. ( check if applicable)
    6.   • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S .C. §
         20901 , et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
         the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
         applicable)
    7.   • The defendant must participate in an approved program for domestic violence. (check if applicable)
    The defendant must comply with the standard conditions that have been adopted by this court as well as wit.Ii any other
    conditions on the attached page.




                                                                                                               3 :20-CR-00852-JAH
                   Case 3:20-cr-00852-JAH Document 47 Filed 07/26/21 PageID.167 Page 4 of 6
-.
      AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

      DEFENDANT:                  JONATHAN DEVON PRICE (1)                                                                Judgment - Page 4 of 6
      CASE NUMBER:                3 :20-CR-00852-JAH

                                           STANDARD CONDITIONS OF SUPERVISION
     As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
     supervision. These conditions are imposed because they establish the basic expectations for the defendant' s behavior
     while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
     court about, and bring about improvements in the defendant's conduct and condition.

     I. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
        hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
        office or within a different time frame.

     2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
        about bow and when the defendant must report to the probation officer, and the defendant must report to the probation officer
        as instructed.

     3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
        getting permission from the court or the probation officer.

     4 . The defendant must answer truthfully the questions asked by their probation officer.

     5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
        anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
        probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
        unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
        expected change.

     6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
        permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
        view.

     7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
        excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
        time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
        defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
        probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
        due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
        change or expected change.

     8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
        knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
        first getting the permission of the probation officer.

     9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

     10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
         anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
         as nunchakus or tasers ).

     11 . The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
          informant without first getting the permission of the court.

     12 . Ifthe probation officer determines the defendant poses a risk to another person (including an organization), the probation
          officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
        · The probation officer may contact the person and confirm that the defendant notified the person about the risk.

     13 . The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                          3 :20-CR-00852-JAH
           Case 3:20-cr-00852-JAH Document 47 Filed 07/26/21 PageID.168 Page 5 of 6
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:             JONATHAN DEVON PRICE (1)                                              Judgment - Page 5 of 6
CASE NUMBER:           3 :20-CR-00852-JAH

                                SPECIAL CONDITIONS OF SUPERVISION

   1) Participate in a program of mental health treatment as directed by the probation officer, take all
        medications as prescribed by a psychiatrist/physician, and not discontinue any medication without
        permission. The court authorizes the release of the presentence report and available psychological
        evaluations to the mental health provider, as approved by the probation officer. Allow for reciprocal
        release of information between the probation officer and the treatment provider. May be required to
        contribute to the costs of services rendered in an amount to be determined by the probation officer,
        based on ability to pay.
   2)   Report all vehicles owned or operated, or in which you have an interest, to the probation
        officer.
   3)    Submit your person, property, residence, abode, vehicle, papers, computer, social media accounts, any
        other electronic communications or data storage devices or media, and effects to search at any time, with
        or without a warrant, by any law enforcement or probation officer with reasonable suspicion concerning
        a violation of a condition of probation/supervised release or unlawful conduct, and otherwise in the
        lawful discharge of the officer' s duties. 18 U.S.C. §§ 3563 (b)(23); 3583 (d)(3). Failure to submit to a
        search may be grounds for revocation; you must warn any other residents that the premises may be
        subject to searches pursuant to this condition.
   4)   Provide complete disclosure of personal and business financial records to the probation officer as
        requested.
   5)   Not use or possess any computer, computer-related devices (pursuant to 18 U.S.C. § 1030(e)(l)), which
        can communicate data via modem, dedicated connections or cellular networks, and their peripheral
        equipment, without prior approval by the court or probation officer, all of which are subject to search
        and seizure. The offender must consent to installation of monitoring software and/or hardware on any
        computer or computer-related devices owned or controlled by the offender that will enable the probation
        officer to monitor all computer use and cellular data. The offender must pay for the cost of installation
        of the computer software.
   6)   Not to have any contact, direct or indirect, either telephonically, visually, verbally or through written
        material, or through any third-party communication, with the victim or victim's family, excluding from
        the defendant's wife, without prior approval of the probation officer.
   7)   Not to cause anyone else to contact, direct or indirectly, either telephonically, visually, verbally or
        through written material, or through any third-party communication, with the victim or victim's family,
        excluding from the defendant' s wife, without prior approval of the probation officer.
   8)   Not associate with prostitutes, except the defendant's wife, or pimps and/or loiter in areas frequented by
        those engaged in prostitution. Must not associate with any person who you know, or who a probation
        officer or other law enforcement officer informs you is a prostitute or pimp and/or loiter in areas
        frequented by those engaged in prostitution, unless given permission by the probation officer.
   9)   Participate in a cognitive behavioral treatment program as directed by the probation
        officer, and if deemed necessary by the probation officer. Such program may include
        group sessions led by a counselor, or participation in a program administered by the
        probation office. May be required to contribute to the costs of services rendered in an

                                                                                            3 :20-CR-00852-JAH
           Case 3:20-cr-00852-JAH Document 47 Filed 07/26/21 PageID.169 Page 6 of 6
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:              JONATHAN DEVON PRICE (1)                                                 Judgment - Page 6 of 6
CASE NUMBER:            3 :20-CR-00852-JAH

         amount to be determined by the probation officer, based on ability to pay.
     10) Shall not associate with any known member, prospect, or associate of the (Black MOBISkanless), or any
         other known gang, or club with a history of criminal activity, unless given permission by the probation
         officer.
     11) Shall not wear or possess any paraphernalia, insignia, clothing, photographs, or any other materials
         associated with a known gang, unless given permission by the probation officer.
     12) Shall not loiter, or be present in locations known to be areas where known gang members congregate,
         unless given permission by the probation officer.
     13) In the event you are required in the future to pay child support, you are not to require visitation rights of
         the victim's child without approval of the Probation Officer or of this Court. ·


II




                                                                                               3:20-CR-00852-JAH
